NO. 12-09-00447-CR

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

ANTHONY MINER,                                     §                APPEAL FROM THE 7TH
APPELLANT

V.                                                 §                JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §                SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
       Anthony Miner appeals his conviction for evading arrest or detention.              Appellant’s
counsel has filed a brief asserting compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
Thereafter, Appellant filed a pro se brief. We dismiss the appeal.


                                               BACKGROUND
       A Smith County grand jury returned an indictment against Appellant for the offense of
evading arrest or detention. The indictment alleged that Appellant used a vehicle in his attempt
to evade arrest and that he used a deadly weapon. Accordingly, the offense in this case was a
third degree felony.1 The grand jury also alleged that Appellant had a prior felony conviction,
which elevated the potential sentencing range to that of a second degree felony.2
       Appellant pleaded not guilty at his jury trial. The jury found him guilty of evading arrest
or detention, found that he fled in a vehicle, and found that he used a deadly weapon in the

       1
           See TEX. PENAL CODE ANN. §§ 12.35(c)(1), 38.04(b)(1)(B) (Vernon Supp. 2009).
       2
           See TEX. PENAL CODE ANN. § 12.42(a)(3) (Vernon Supp. 2009).
commission of the offense. Appellant pleaded true to the sentencing enhancement, and the jury
assessed a sentence of imprisonment for twenty years. This appeal followed.


                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant=s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has diligently reviewed the appellate record and that he is well acquainted with the
facts of this case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807
(Tex. Crim. App. 1978), counsel=s brief presents a thorough chronological summary of the
procedural history of the case and further states that counsel is unable to present any arguable
issues for appeal. See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see also Penson v. Ohio, 488
U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988).
         Appellant filed a pro se brief in which he raised issues concerning sufficiency of the
evidence and ineffective assistance of counsel.       We have considered counsel’s brief and
Appellant’s pro se brief and have conducted our own independent review of the record. We
found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
2005).
                                          CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and we
dismiss this appeal. See In re Schulman, 252 S.W.3d at 408B09 (“After the completion of these
four steps, the court of appeals will either agree that the appeal is wholly frivolous, grant the
attorney=s motion to withdraw, and dismiss the appeal, or it will determine that there may be
plausible grounds for appeal.”).
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
                                                 2
discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22.                Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.
Opinion delivered October 27, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)

                                                           3